Title: From Thomas Jefferson to William Thornton, 23 April 1800
From: Jefferson, Thomas
To: Thornton, William



Dear Sir
Philadelphia Apr. 23. 1800.

The bearer hereof mr John Barnes is a merchant of this city, of a worthy & excellent character. he thinks of removing with the government to the city of Washington, & therefore goes on now to see if he can do it to advantage. I take the liberty of recommending him to you for such information & counsel as may be useful to a stranger in a place where those into whose hands he might otherwise fall by accident, might mislead him into their own views.
Are the rooms for the two houses so far advanced as that their interior arrangements are fixed & begun? if they are not, I would suggest some considerations worthy of attention. the preservation of order in a deliberative body depends more than is imagined on the arrangement of the room. when the President’s chair, instead of being fixed against the back of the room as in the Senate chamber where we sit at present, is advanced a little into it, so as to admit members to pass behind it, it prevents their perpetually crossing the house between the president & person speaking. this may be done ornamentally even, by making an alcove &c for the chair, behind which may be the  passage.—the Senate sit in moveable chairs at circular tables. two rows in a room of size will probably be sufficient, & is more convenient than three. if the space behind the outermost row is balustraded so as merely to leave room for a single person to walk behind the chairs, it prevents the members from using the vacant space for walking backwards & forwards to the great disturbance of the house. the space without the balustrading would be better with two balustrade cross divisions, so as to form a bar at the door in a kind of pew by itself.—the house of commons has a Speaker’s chamber which is a great convenience. even a closet will do as a substitute. it should be accessible by a door convenient to the chair. it might occupy part of the space behind the Alcove or Stage on which the chair is placed; still leaving a passage between that & the chair. the advancing the chair into the room, abridges the waste space at the opposite end, which waste space is a nuisance. I pray you to consider these hints as written privately to yourself, and as meant to have no other weight than your own judgment may give them. I have no authority to propose anything, and would not have it understood that I presume to interfere, or that any thing from me should have more weight than if suggested by any other bystander or spectator. I am with great esteem Dr. Sir
Your most obedt. servt

Th: Jefferson

